Citation Nr: 1000713	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-34 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right vallecula (claimed as cancer of the tongue and 
pharynx) as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1982.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefits 
sought on appeal.  The claim on appeal has been 
recharacterized as it appears on the cover page of the 
instant decision.

During the pendency of the appeal the Veteran moved to North 
Carolina.  Therefore, jurisdiction has been transferred to 
the Winston-Salem RO.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The competent medical evidence of record shows that 
squamous cell carcinoma of the right vallecula was incurred 
as a result of exposure to herbicides during the Veteran's 
active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
squamous cell carcinoma of the right vallecula are met.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The Board is satisfied that all necessary development 
pertaining to the claim on appeal has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a full grant of the benefit sought on appeal 
by the Veteran.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


General Service Connection Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran filed a claim for service connection for cancer 
of the tongue and pharynx due to herbicide exposure.  He 
contends that he was exposed to Agent Orange during his 
active service.  Specifically, he asserts that he served in-
country in Vietnam as a Navy Sea Bee in areas to include Da 
Nang, Tam Key, Chu Lai, Quang Ngai, and Saigon.  His unit was 
NMCB-40.    

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is warranted for squamous cell carcinoma 
of the right vallecula as a result of exposure to herbicides 
during the Veteran's active military service.  

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(f).

Service in Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 
C.F.R.§§ 3.307(d), 3.309(e). The Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also 
61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 
(1996).


For purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman 
must have actually been present at some point on the landmass 
or the inland waters of Vietnam during the Vietnam conflict.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In this case, the Veteran states, and there is no evidence to 
the contrary, that his service involved duty in-country in 
Vietnam.  In a July 2006 response to a request for 
information, the National Personnel Records Center (NPRC) 
indicated that it was unable to determine whether the Veteran 
had in country service in the Republic of Vietnam, the 
Veteran was attached to Navy Unit MCB-4 that could have 
either been assigned to ship or to shore.  It was further 
indicated that for Department of Defense purposes, the 
Veteran's unit was credited with Vietnam Service from August 
1966 to April 1967 and from October 1967 to June 1968.  The 
Veteran's DD-214 for the period of service from January 1965 
to October 1970 shows he was award the Vietnam service Medal 
with four Bronze Stars and the Vietnam Campaign Medal.  
During that time period he had four years and four months of 
Foreign service.  

Based on this information, it appears that the Veteran was 
present at some point on the landmass or the inland waters of 
Vietnam during the Vietnam conflict and thus, he is presumed 
to have been exposed to the herbicide Agent Orange.  38 
U.S.C.A. 
§ 1116(f).The Board also finds that his statements as to 
being onshore in Vietnam are credible.  However, his presumed 
exposure aside, the Veteran's squamous cell carcinoma of the 
right vallecula is not a disease subject to presumptive 
service connection.  38 C.F.R. §§ 3.307, 3.309.  

However, if it were demonstrated, by competent evidence, that 
the Veteran's squamous cell carcinoma of the right vallecula 
was due to Agent Orange exposure, service connection could be 
granted on that basis.  The Federal Circuit has determined 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) .; see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 
9 Vet. App. 40 (1996).  The evidence of record does support 
the claim on a direct causation basis.  

In this regard, the Veteran was diagnosed with squamous cell 
carcinoma of the right vallecula in 2005.  The Veteran was 
afforded a VA examination in September 2006.  The examiner 
took a complete history from the Veteran, to include his 
credible exposure to herbicides in service.  After review of 
the claims folder and physical examination of the Veteran, 
the examiner opined "this patient's cancer is definitely 
related to Agent Orange exposure."  There is no other 
medical opinion of record to the contrary.

Based on the opinion of the VA examiner, the Veteran's 
credible statements as to his service in Vietnam, and his 
presumed exposure to herbicides, it is likely that the 
Veteran's squamous cell carcinoma of the right vallecula was 
the result of herbicide exposure during his active military 
service.  See Hickson, 12 Vet. App. at 253; see also Pond, 12 
Vet App. at 346.  Thus, the Veteran's claim of entitlement to 
service connection is granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the right vallecula is granted.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


